Citation Nr: 0636366	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-39 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to July 
1985; August 1989 to October 1996; and October 2003 to May 
2006.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a statement received in May 2006, the veteran claimed 
service connection for degenerative disc disease (DDD) of the 
cervical spine, diabetes mellitus, and headaches.  He also 
claimed increased ratings for his wrist disabilities.  This 
is referred to the RO for appropriate development. 


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy and 
the claimed in-service stressors have not been corroborated 
by service records or other credible, supporting evidence.

2.  The currently diagnosed PTSD is not causally related to 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of a letters sent to 
the veteran in April 2001, March 2003, and April 2005.  

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with his claim.  The RO has contacted 
all of the medical providers listed by the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court further elaborated 
on its analysis in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  West v. Brown, 7 Vet. App. 70 
(1994).  

The service medical records do not show treatment for a 
psychiatric disorder during his first period of duty in the 
Persian Gulf Region.  A VA psychiatric examination was 
conducted in March 1997.  A psychiatric disorder was not 
found.

VA examination was conducted in August 2001.  The veteran 
reported that things had changed since his deployment to 
Iraq.  He reported that he was assigned to graves 
registration in which he saw wounded as well as, mutilated 
bodies of soldiers and civilians.  He reported symptoms that 
included nervousness, sleep impairment, flashbacks, decreased 
concentration, frequent thoughts of death, and avoidance of 
war-related stimuli.  The diagnosis was PTSD.  Since then VA 
outpatient records show that the veteran received medical 
care for variously diagnosed psychiatric to include affective 
depressive disorder, rule out PTSD, dysthymia, alcohol abuse, 
cocaine abuse, and PTSD by history. 

In a statement received in September 2002, the veteran 
reported that he was assigned to the 307th Medical Battalion, 
Airborne Division, 3rd Brigade.  His stressors included being 
assigned to grave registration, encountering a helicopter 
firing into the city of An Nasiriyah, witnessing the 
aftermath of war on the highway leading to Baghdad and AL 
Basrah, seeing severely wounded and dying civilians, and 
experiencing mortar fire.  

In an August 2003 rating action the RO noted that a NCO 
evaluation report from 1991 to 1992 indicated that the 
veteran was a cook shift leader and was handling dining 
facility duties.  Further, the RO also reported that 
information that pertained to the 3rd Brigade of the 82 
Airborne during Desert Storm placed the unit in Iraq, 
significantly however, this unit was not deployed in the area 
described by the veteran, but west of An Nasiriyah and the 
road between AL Basrah and Baghdad. 

In a statement received in September 2003, the veteran 
reported that he was not involved in combat.  He stated that 
there are no official records showing that he was assigned to 
grave registration.  He reiterated his story of witnessing a 
village under fire after the driver of the Humvee took a 
wrong turn.  He indicated that he was west of An Nasiriyah.  
He also described incidents that he witnessed during his 
travel through the Persian Gulf.

The records relate that the veteran was recalled to active 
duty in support of Operation Iraqi Freedom.  An April 2006 
Physical Evaluation Board report shows that the veteran was 
retired due to disabilities that included chronic neck pain, 
migraine headaches, and PTSD.

While there are diagnoses of PTSD, the claim must be denied 
in the absence of the other essential criteria for 
establishing service connection for PTSD, that is, credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  In that regard, the Court has determined 
that medical evidence is inadequate where medical opinions 
consist of general conclusions based on history furnished by 
the appellant and on unsupported clinical evidence.  See 
Black v. Brown, 5 Vet. App. 177 (1993).  

Review of the record reflects that the veteran's DD Form 214 
(Report of Transfer or Discharge), from his period of active 
service in Southwest Asia contains no reference to any combat 
citations.  Likewise, the administrative records now on file 
do not show that the veteran was entitled to receive the 
Purple Heart Medal, the Combat Action Ribbon, or other awards 
or decorations appropriate to his branch of service denoting 
participation in combat with the enemy.  Service 
administrative records relate that he served in the Southwest 
Asia from January to April 1991.  His duty in Southwest Asia 
was cook.  He served with the HQ & A 307th Medical Battalion, 
82d Airborne Division.  There is no evidence that he was 
involved in a campaign. 

The record does not reflect that the veteran received any 
awards or decorations for valor, combat experience or combat 
injuries; nor is there any other evidence of record that he 
participated in active combat.  Where a veteran-claimant did 
not serve in combat or the stressor is not related to combat, 
his lay testimony, by itself, will not be enough to establish 
the occurrence of the alleged stressor.  See West (Carleton) 
v. Brown, 7 Vet. App. 70, 76 (1994); see also Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record must 
contain evidence that corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f). 

The record includes statements of the veteran, his spouse, 
and a fellow member of service.  They described the veteran's 
day-to-day activities as well as, his behavior subsequent to 
service discharge.  To the extent that they believe that the 
veteran meets the requirements for service connection 
disability for PTSD, lay assertions of medical diagnosis 
cannot constitute evidence upon which to grant a claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

As to the veteran's claimed in-service stressors, the 
veteran's service personnel records and service medical 
records are negative for any corroborating or supportive 
evidence of such stressors.  Instead, the Board notes that 
the veteran's service personnel records and service medical 
records are unremarkable.  Furthermore, all of the veteran's 
own statements within the record regarding the occurrence of 
the stressors are unverifiable or lack significant detail so 
that they are not subject to verification.  In the case where 
his statements are subject to verification, they have been 
shown to be incorrect and do not match the objective evidence 
of record.  Because of this lack of detail and incorrect 
statements, the Board finds the veteran's statements are not 
credible in view of the inability to otherwise corroborate 
the claimed stressors.  

With this in mind, the Board notes that as discussed above, 
38 C.F.R. §3.304 (f) sets forth the three elements required 
to establish service connection for PTSD.  All three must be 
present in order for service connection to be warranted.  
Attempts were made to help the veteran corroborate his claim 
of inservice stressors, but the RO has not been able to 
verify the events referred to in his written statements and 
testimony. 

Thus, while the record shows the veteran was given a 
diagnosis of PTSD, there is no credible supporting evidence 
that the claimed stressors cited by the veteran actually 
occurred.  He has not submitted any evidence to support his 
assertion that any stressful event or events occurred.  The 
Board therefore finds that there is no credible supporting 
evidence of the claimed stressors.  In view of the foregoing, 
the Board finds the preponderance of the evidence is against 
the claim for service connection for PTSD.


ORDER

Service connection for PTSD is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


